Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the Appeal Brief filed on 09/16/2021, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733                                                                                                                                                                                                        


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter:  the cross sections at 31 and 32 in fig. 27 when the luggage is fully opened, the support members in claim 94.  

Claims 65-66, 73, 83, 84, 85, and 87-92 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gifford et al. (20040154889) in view of Kish, Jr. (3447649) and further in view of Lin (5819890).  
Gifford teaches a luggage piece with a base 40, a lid 4 pivotally jointed to the base by a hinge member 60 (it is noted that the abutting edges is the lines where the end of the zipper track extending into the hinge at 60).    The base and the lid defining individual halves of the luggage case that together define opposing front and rear sides, opposing top and bottom sides, and opposing left and right sides of the luggage case, the base and lid having continuous peripheral edges defined along the left side, right side, top side and bottom side of the luggage case, and the hinge member at 60 joining one side of the lid to the base along the continuous peripheral edges, a telescoping handle at 46+48 positioned at the top side of the luggage case, one or more wheels 74 joined to the bottom side of the luggage case, a carry handle 54 joined to at least one of the base and the lid at a side adjacent to the bottom side of the luggage case, and the hinge member overlying the continuous peripheral edges at a center of luggage.  
Gifford meets all claimed limitations except for the carry handle overlying the hinge member and a centerline of the carrying handle is aligned with a centerline of the luggage case.
wherein a centerline of the carry handle is aligned with a centerline of the luggage cas

    PNG
    media_image1.png
    633
    532
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    693
    494
    media_image2.png
    Greyscale



Kish, Jr., teaches that it is known in the art to provide a luggage piece with a base and a lid pivotally jointed to the base by a hinge member (57, fig. 12) and a handle over a hinged line in fig. 5.  It would have been obvious to one of ordinary skill in the art to either to move handle 54  of Gifford to the hinged side or to provide another handle of Kish, Jr. on the hinge member of Gifford would have been obvious to provide another convenience location for the user to carry the luggage and/or to enable one to carry either on the left hand or right hand easily since the distance from the handle to the body will always be the same and/or to balance the distribution of weight when carrying the luggage and/or to access the contents without interference of the handle when accessing the contents.

    PNG
    media_image3.png
    399
    471
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    265
    922
    media_image4.png
    Greyscale


Lin provides evidence that it is known to provide handle on a sidewall of a wheeled luggage with a luggage with retractable handle and wheels with the handle on middle on a hinged side of a luggage.  Therefore to provide the overlying handle of Kish, Jr. on the side of the hinged side of the luggage in Gifford would have been obvious to provide a convenience place for the user to carry the luggage and/or to enable one either left hand or right hand to carry the luggage easily (i.e., the distance from the handle will always be the same when carry either left or right hand and/or to balance the distribution of weight when carrying the luggage and/or to access the contents without interference of the handle when accessing the contents.
Note that the hinge in Gifford is about a centerline of the luggage.  Therefore, when the handle provided on the hinged portion of Gifford, the center liner of the handle would align with the centerline of the luggage in Gifford.
Claims 68-70 are rejected under 35 U.S.C. 103(a) as being unpatentable over the Gifford rejections as set forth above in paragraph 3, in view of Licus (4971645).  The Gifford rejection, as set forth supra meets all claimed limitations except for the handle including an outer material and a biasing member and foam.   Licus teaches that it is known in the art to provide including an outer material 28, a biasing member 15 and foam at  20:

Cushion 20, as shown in FIG. 1, is preferably extruded of a foamed resin  material in a generally oval or elliptical cross-sectional shape as  illustrated, so as to wrap entirely around steel strap 15.  (with emphasis).

It would have been obvious to one of ordinary skill in the art to provide a handle including an outer material and a biasing member and foam to provide the desired handle and for comfort and/or durability.  

Applicant's arguments have been fully considered but they are not persuasive.   Applicant generally asserting that there is no reason to move the handle to the hinged side.   Applicant is noted of the applied Lin provides evidence that it is known to provide handle on a sidewall of a wheeled luggage with a luggage with retractable handle and wheels with the handle on middle on a hinged side of a luggage.    To provide this handle in the middle of the hinged side of the luggage would enable one to carry either on the left hand or right hand easily since the distance from the handle to the body will always be the same and/or to balance the distribution of weight when carrying the luggage and/or to access the contents without interference of the handle when accessing the contents.
Also note that Clegg (6634496) and Scoglio (6634496) teaches handles can be on both the hinged side and the opposite side.  This provide motivation to provide additional handle on both sides to provide another convenience handle to enable one to carry the luggage.
The rejections of Clegg is hereby withdrawn.

Claims 71-72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733